 
PARTNERSHIP INTEREST PURCHASE AND SALE AGREEMENT
 
THIS PARTNERSHIP INTEREST PURCHASE AND SALE AGREEMENT (“Agreement”) is made and
entered into as of the 30th day of April, 2012, by and between (i) NTS MORTGAGE
INCOME FUND, a Delaware corporation with principal office and place of business
at 10172 Linn Station Road, Louisville, Kentucky 40223 (“Seller”) and (ii)
BELLEMEADE DEVELOPMENT, LLC, a Delaware limited liability company, with
principal office and place of business at 600 N. Hurstbourne Parkway, Suite 300,
Louisville, Kentucky 40222 (“Purchaser”).
 
R E C I T A L S:
 
A.           ORLANDO LAKE FOREST JOINT VENTURE, a Florida joint venture (the
“Company”) owns certain unimproved real property, together with all easements,
hereditaments and rights appurtenant thereto or located thereon, near Orlando,
Florida, all as more particularly described on Exhibit A attached hereto and
made a part hereof by this reference;
 
B.           The Company is owned and operated pursuant to that certain Amended
and Restated Joint Venture Agreement of Orlando Lake Forest Joint Venture dated
as of August 16, 1997 (the “Joint Venture Agreement”) by and among Orlando Lake
Forest, Inc., a Florida corporation (“OLF, Inc.”), OLF II Corporation, a Florida
corporation (“OLF II”), Orlando Capital Corporation, a Kentucky corporation
(“OCC”), and Seller. Pursuant to the terms of the Joint Venture Agreement,
Seller owns fifty percent (50%) of the Percentage Interests in the Company, as
such term is defined in the Joint Venture Agreement (Seller’s 50% Percentage
Interests being hereinafter referred to as the “Partnership Interests”), OLF,
Inc. owns 16.37% of the Percentage Interests in the Company, OLF II owns 3.80%
of the Percentage Interests in the Company, and OCC owns 29.83% of the
Percentage Interests in the Company;
 
C.           Seller has offered to sell the Partnership Interests to Purchaser
pursuant to this Agreement;
 
D.           Purchaser has offered to purchase the Partnership Interests from
Seller;
 
E.           The parties desire to provide for said purchase and sale on the
terms and conditions hereinafter set forth; and
 
F.           This Agreement is the definitive acquisition agreement for the sale
and purchase of the Seller’s Partnership Interests in the Company which was
contemplated by, and this Agreement supercedes that portion of the letter
agreement dated December 7, 2011 entitled “Proposed Terms of Purchase Agreement
for Fawn Lake Development, Spotsylvania, Virginia,” and addressed to Board of
Directors of NTS Mortgage Income Fund from NTS Development Company, a Kentucky
corporation, and/or its affiliate, designee or assignee (“NTS”) (the “Letter
Agreement”) as such Letter Agreement relates to the purchase and sale of the
Seller’s Partnership Interests in the Company by NTS. Seller has also, pursuant
to the Letter Agreement, entered into that certain Stock Purchase Agreement
dated of even date herewith (the “Stock Purchase Agreement”) with Glen Arden
Development, LLC, a Delaware limited liability company, pursuant to which Glen
Arden has agreed to purchase all of the issued and outstanding capital stock of
NTS/Virginia Development Company, a Virginia corporation (“NTS/Virginia”).
 

 
 
 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:
 
1.   DEFINITIONS AND MEANINGS.  In addition to any other terms whose definitions
are fixed and defined by this Agreement, each of the following defined terms,
when used in this Agreement with an initial capital letter, shall have the
meaning ascribed thereto by this Section 1:
 
“Agreement” means this Partnership Interest Purchase and Sale Agreement,
together with all exhibits and schedules attached hereto.
 
“Assumed Liabilities” shall mean the liabilities of the Company described on
Schedule 1.01(a), attached hereto.
 
“Closing” means the consummation of the purchase and sale contemplated by this
Agreement.
 
“Closing Date” means the time and date, established under Subsection 7.1 hereof,
when the purchase and sale contemplated by this Agreement is to be consummated,
as such date may be extended by mutual agreement of the parties or pursuant to
the provisions of this Agreement.
 
“Contracts” shall have the meaning set forth in Section 5.7 hereof.
 
“Excluded Liabilities” shall mean any and all liabilities of the Company
arising, existing, or occurring prior to or on the Closing Date, except for
Assumed Liabilities.
 
“Execution Date” means the date on which this Agreement is duly executed and
delivered by Seller and Purchaser (which execution and delivery may be
accomplished by means of facsimile or PDF signatures); such date shall be
inserted in the preamble on the first page of this Agreement.
 
 “Declaration” shall mean that certain Declaration of Restrictions and
Reciprocal Easement Agreement dated October 27, 1997, entered into by the
Company, recorded in Official Records Book 3317, Page 0274, in the Office of the
Clerk of the Circuit Court of Seminole County, Florida (as amended and
supplemented from time to time).
 
“Governmental Authorities” means the United States, the State of Florida and any
political subdivision thereof, and any and all agencies, departments,
commissions, boards, bureaus, bodies, councils, offices, authorities or
instrumentalities of any of them, of any nature whatsoever for any governmental
unit (federal, state, county, district, municipal, city or otherwise) whether
now or hereafter in existence.
 
“HOA Litigation” shall mean that certain lawsuit styled, “Lake Forest Master
Community Association, Inc., Plaintiff, v. Orlando Lake Forest Joint Venture, a
Florida joint venture, Defendant, Case No. 2010-CA-006652 in the Circuit Court
of the Eighteenth Judicial Circuit in and for Seminole County, Florida” wherein
Plaintiff HOA seeks declaratory, as well as
 

 
2
 

temporary and permanent injunctive relief declaring the First Amendment to
Declaration of Restrictions and Reciprocal Easement Agreement amending the
Declaration, to be null and void, and any appeals or other proceedings related
to such lawsuit.
 
“Inspection Date” means 5:00 p.m. Eastern Time on the day immediately before the
Closing Date.
 
“Inspection Period” means the period of time after the Execution Date (i.e.,
excluding the Execution Date) through and including the Inspection Date.
 
“Intellectual Property” shall mean any trade names, trademarks or service marks,
together with the goodwill associated therewith; copyrights; pending or issue
registrations for any of the foregoing; trade secrets; unaffiliated and
proprietary information; computer programs; and all other intangible property
rights of any kind of Seller relating to the Company or the Property.
 
“Legal Requirement” means any applicable federal, state, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for taxes, accounts payable, notes payable, indebtedness or
obligations of any kind or nature whatsoever.
 
“Liquidating Trust” shall mean the liquidating trust established pursuant to
that certain Liquidating Trust Agreement dated April 30, 2012 by and among the
Seller, Robert H. Rice, Sr. as Managing Trustee and Christiana Trust as Resident
Trustee.
 
“Liquidating Trustee” shall mean the Managing Trustee and the Resident Trustee.
 
“Litigation Costs” means costs, charges and expenses, including, without
limitation, attorneys’, accountants’, and expert witness fees, actually incurred
in the investigation, defense or prosecution of or other involvement in any
Proceeding and any appeal therefrom, the cost of appeal, attachment and similar
bonds, and the cost of establishing a right to indemnification under this
Agreement.
 
 “Management Company” means the person or entity which provides on-site property
management services for the Property.  The Management Company, as of the
Execution Date, is Residential Management Company, an affiliate of Seller and
Purchaser.
 
“Managing Trustee” shall mean Robert H. Rice, Sr., or his appointed successor.
 
“NTS” shall mean, collectively, NTS Development Company and/or Residential
Management Company.
 
“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether government or private (including
those promulgated or
 

 
3
 

sponsored by industry associations and insurance companies), designed to provide
safe and healthful working conditions.
 
“Other Agreements” shall mean the new Services Agreement and all other
agreements, certificates, opinions, instruments or documents contemplated by,
required by or referred to in this Agreement for the consummation of the
transactions contemplated hereby.
 
“Permitted Exceptions” means ad valorem real estate taxes not yet due and
payable, the items listed on Exhibit B attached hereto and made a part hereof by
this reference, the PNC Mortgage, the Declaration, and all covenants, conditions
and restrictions of record with respect to the Property.
 
“Person” shall mean any person, firm, trust, partnership, corporation or other
business entity.
 
“PNC Mortgage” shall mean the mortgage granted by the Company on the Property to
secure loans made by PNC Bank, National Association, a national banking
association (“PNC Bank”), to the Seller and/or its affiliates, which loans are
listed on Exhibit C attached hereto and made a part hereof.
 
“Proceeding” means any threatened, pending or completed action, suit, proceeding
or investigation, whether civil, criminal, administrative or investigative
(including, without limitation, an action by or in the right of Seller or
Purchaser), and whether formal or informal.
 
“Property” means collectively:
 
(a)           Those certain tracts or parcels of real property located in
Seminole County, Florida, as more particularly described on Exhibit A attached
hereto and made a part hereof by this reference, together with all rights,
rights of way, easements and appurtenances thereto (including all rights, title
or interest to all public and private roadways abutting, adjoining or traversing
such property), and all improvements of any and every nature located thereon
(the “Real Estate”);
 
(b)           All building and site plans, construction specifications, as-built
plans, grading plans, design documents, drawings, engineering and architectural
plans and any transferable licenses, permits, warranties or guarantees
concerning the construction, use, development and operation of all or any part
of the Property (collectively, the “Property Documents”) and similar items
pertaining to the Property; and
 
(c)           All trade names relating to the Property, and all goodwill
associated with the Property.
 
“Purchase Price” means the aggregate amount which Purchaser shall pay to
consummate the purchase and sale of the Partnership Interests, as provided in
Section 3 of this Agreement.
 
“Purchaser” means Bellemeade Development, LLC, a Delaware limited liability
company.
 

 
4
 

“Residential Management” shall mean Residential Management Company, a Kentucky
corporation and an affiliate of both Seller and Purchaser.
 
“Resident Trustee” shall mean Christiana Trust, a division of Wilmington Savings
Fund Society, FSB, or its appointed successor.
 
“Seller’s Knowledge” means the actual knowledge of Brian F. Lavin or Gregory A.
Wells, executive officers of Seller.
 
“Services Contract” means any assignable written contract relating to the
operation and maintenance of the Property, to which was entered into by Seller
or Management Company with respect to the management, use, maintenance, or
operation of the Property prior to the Closing Date.
 
“Partnership Interests” means fifty percent (50%) of the Percentage Interests in
the Company owned by Seller.
 
“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add on minimum, estimated or other tax of any kind
whatsoever including any interest, penalty or addition thereto, whether disputed
or not.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes including any schedule or
attachment thereto, and including any amendment thereof.
 
2.   SALE AND PURCHASE.  Seller agrees to sell the Partnership Interests to
Purchaser on the terms and conditions contained in this Agreement, and Purchaser
agrees to purchase the Partnership Interests from Seller on the terms and
conditions contained in this Agreement.
 
3.   PURCHASE PRICE.  The Purchase Price for the Partnership Interests shall be
the Assumed Liabilities (which are a portion of the purchase price to be paid to
Seller by Glen Arden pursuant to the Stock Purchase Agreement), which shall be
allocated to Purchaser in the aggregate amount of One Million Eight Hundred
Ninety Thousand Dollars ($1,890,000.00) (“Purchase Price”).
 
4.   INSPECTIONS, OBJECTIONS.
 
4.1          Inspection Period.  Seller shall permit Purchaser and its
authorized agents and representatives to enter upon the Property at all
reasonable times and during normal business hours to inspect and conduct any
tests Purchaser deems reasonably necessary in connection with its inspection of
the Property.  In the event Purchaser desires to conduct any intrusive or
destructive testing, such tests shall be conducted only upon request for
approval in writing to Seller, which approval shall not be unreasonably
withheld, conditioned or delayed.  Purchaser shall bear the cost of all its
inspections and tests.  It is understood that Purchaser may conduct,
 

 
5
 

among other tests and studies, an environmental audit, physical tests and
inspections, and reasonable and appropriate testing and evaluation of the
improvements located on the Property and all structural components
therein.  Purchaser also intends to review title policies, surveys, existing
environmental reports and studies, any assessments, special or otherwise, and
statements, zoning and land use, ad valorem and personal property tax bills,
notices or correspondence from governmental entities with respect to the
Property, and books and records, files, leases and related items relating
specifically to the Property (collectively, the “Documents”).
 
4.2   Return of Documents.  Purchaser shall return all of the Documents and a
copy of any environmental, structural or engineering studies, or reports or test
results obtained by Purchaser in connection with its inspection of the Property,
promptly after such time as this Agreement is terminated for any reason
permitted under the Agreement.  This obligation shall survive the termination
hereof.
 
4.3   No Representation or Warranty by Seller.  Purchaser hereby acknowledges
that, except as specifically set forth herein, Seller has not and does not make
any warranty or representation regarding the truth, accuracy or completeness of
Documents or the sources thereof.  Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Documents and is
providing the Documents solely as an accommodation to Purchaser.
 
4.4   Purchaser’s Responsibilities and Indemnification.  Purchaser hereby
indemnifies and holds Seller harmless from and against any and all liens,
claims, causes of action, loss, damages, liabilities and expenses (including
reasonable attorney’s fees) arising out of Purchaser’s (or its authorized
agents’ or representatives’) inspections or tests permitted hereunder or any
violation of the provisions of this Section 4.  Notwithstanding any provision of
this Agreement, no termination hereof shall terminate Purchaser’s obligations
pursuant to this Section 4.
 
4.5   Right of Termination.  If, during the Inspection Period, Purchaser shall
for any reason in Purchaser’s sole discretion, judgment and opinion, be
dissatisfied with any aspect of the Partnership Interests or the Property for
any reason whatsoever, Purchaser shall be entitled, as its sole remedy, to
terminate this Agreement by giving written notice thereof to Seller prior to the
expiration of the Inspection Period.  Upon any such termination, neither Seller
nor Purchaser shall have any further obligations or liabilities to the other
hereunder, except as expressly provided herein.
 
5.   SELLER’S WARRANTIES, COVENANTS AND REPRESENTATIONS.  As an inducement to
Purchaser to enter into this Agreement and to purchase the Partnership
Interests, Seller warrants, represents and covenants to Purchaser, as follows:
 
5.1   Title.
 
 5.1.1  Seller has, and at the Closing, the Seller shall have good and
marketable (legal and beneficial) title to the Partnership Interests free and
clear of all liens, pledges, proxies, voting trusts, encumbrances, security
interests, claims, charges, and restrictions whatsoever.
 

 
6
 

 There are no outstanding purchase agreements, options, warrants or other rights
of any kind whatsoever entitling any Person to purchase or acquire any interest
in any of such Partnership Interests or restricting their transfer, except for
the Joint Venture Agreement.
 
 5.1.2  The Partnership Interests to be sold and transferred to Purchaser
pursuant to this Agreement represent fifty percent (50%) of the Company’s
Percentage Interests. At Closing, Seller shall hold and shall transfer to
Purchaser good title to the Partnership Interests, free and clear of any
restrictions on transfer, assignment or sale (other than restrictions under the
Securities Act of 1933, or any state securities laws or the regulations
promulgated thereunder and other than restrictions to which Purchaser shall be
subject under the Joint Venture Agreement), liens, encumbrances, exceptions,
taxes, security interests, options, warrants, purchase rights, contracts,
commitments, equities, claims, liabilities, covenants, agreements and demands.
Upon the transfer of the Partnership Interests, Purchaser shall hold 50% of the
Company’s ownership interests. Seller is not, and at Closing will not be, party
to any voting trust, proxy, or other agreement or understanding with respect to
the Partnership Interests, except for the Joint Venture Agreement. There are no
agreements, obligations, promises or understandings relating to the issuance,
sale or transfer of any of the Partnership Interests, except for the Joint
Venture Agreement. Seller shall deliver to Purchaser, at Closing: (a) consents
executed by OLF, Inc., OLF II and OCC to the sale and assignment of the
Partnership Interests to Purchaser, (b) waivers executed by OLF, Inc., OLF II
and OCC of any and all provisions of the Joint Venture Agreement which purport
to control, restrict or govern the terms of the assignment and sale of the
Partnership Interests by Seller to Purchaser, or which could be interpreted to
mean that an Event of dissolution has occurred with respect to the Company.
 
5.2   Organization.
 
 5.2.1  Seller: (i) is a corporation that was organized and dissolved under the
laws of the State of Delaware, and is in the process of an orderly liquidation
of its assets pursuant to the laws of the State of Delaware and Seller’s Amended
Plan of Dissolution and Complete Liquidation of NTS Mortgage Income Fund; (ii)
is duly bound by the actions and execution hereof by the authorized signatory
who has executed this Agreement for and on behalf of Seller; and (iii) has the
full right, authority and corporate power to enter into this Agreement and the
Other Agreements and to consummate the transactions contemplated herein,
including, without limitation, the right, power and authority to transfer the
Partnership Interests in accordance with and subject to the terms and conditions
of this Agreement.
 
 5.2.2  The Company is a joint venture formed pursuant to provisions of the
Uniform Partnership Act of the State of Florida.  The Company has full corporate
power and authority and all licenses, permits and authorizations necessary to
carry on the business in which it is engaged and to own and use the Property in
the manner in which it is owned and used as of the date of this Agreement,
except for licenses, permits and authorizations, the absence of which, would not
have a material adverse effect on the Company or its business, assets,
properties or operations.  Seller has delivered to Purchaser true, correct and
complete copies of the Joint Venture Agreement.  Seller shall not make or permit
any modification of or amendment to the Joint Venture Agreement of the Company
after the Execution Date until the Closing Date without Purchaser’s prior
written consent.  The minute books of the Company delivered to
 

 
7
 

Purchaser correctly reflect all material actions taken by the joint venture
partners of the Company and correctly record in all material respects all
resolutions adopted by them.
 
 5.2.3  All documents executed by Seller which are to be delivered to Purchaser
at the Closing: are, or at the time of Closing will be, duly authorized,
executed and delivered by Seller; are, or at the time of Closing will be, legal,
valid and binding obligations enforceable in accordance with their respective
terms except as such enforceability may be limited by bankruptcy or similar
laws; are, and at the time of Closing will be, sufficient to convey title to the
Partnership Interests; and, at the time of Closing will not violate any
provisions of any material agreement or judicial order to which Seller or the
Company is a party or to which Seller or the Company or the Property is subject.
 
 5.2.4  Capitalization. There are no outstanding rights or agreements of any
kind whatsoever entitling any Person to purchase or acquire any interest in any
of the Partnership Interests, except for the Joint Venture Agreement. None of
the Partnership Interests have been issued in violation of any federal, state or
other law pertaining to the issuance of securities or in violation of any
rights, preemptive or otherwise, of any Person.
 
 5.2.5  Subsidiaries.  The Company does not own or control, and never has owned
or controlled, directly or indirectly, any capital stock of any corporation or
any interest in any other Person.
 
 5.2.6  Authority.
 
                (a)  The execution and delivery of this Agreement and the Other
Agreements, the consummation of the transactions contemplated hereby and
thereby, and the performance and fulfillment of their respective obligations and
undertakings hereunder and thereunder by the Seller and the Company will not (i)
violate any provision of, or result in the breach of or accelerate or permit the
acceleration of any performance required by the terms of, Joint Venture
Agreement; any judgment, decree, writ, injunction, order or award of any
arbitration panel, court or governmental authority; or any applicable law,
ordinance, rule or regulation of any governmental body; (ii) result in the
creation of any claim, lien, charge or encumbrance upon any of the properties or
assets (whether real or personal, tangible or intangible) of the Company; or
(iii) in any way affect or violate the terms or conditions of, or result in the
cancellation, modification, revocation or suspension of, any of the Permits (as
that term is defined in Section 5.14 below);
 
                (b)  The execution and delivery of, and the performance and
consummation of the transactions contemplated by, this Agreement and the Other
Agreements have been duly authorized by all requisite consents, and waivers of
the Company’s joint venture partners. All other consents, approvals,
authorizations, releases or orders required of or for the Company and the Seller
for the authorization, execution, and delivery of, and for the performance and
consummation of the transactions contemplated by, this Agreement and the Other
Agreements will have been obtained by the Closing.
 

 
8
 

 
5.3   Conflicts.  The execution and entry into this Agreement, the execution and
delivery of the documents and instruments to be executed and delivered by Seller
on the Closing Date and the performance by Seller of Seller’s duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the full consummation of the purchase and sale of the Partnership Interests
as contemplated herein, are consistent with and not in violation of any
contract, agreement or other instrument to which Seller or the Company is a
party, or any judicial order or judgment of any nature by which Seller or the
Company is bound, except for contracts, the breach of which, would not have a
material adverse effect on the Company or its business, assets, properties or
operations.
 
5.4   Condemnation.  The Company has received no notice of, nor to Seller’s
Knowledge is there pending, any Proceeding by any Governmental Authority having
the power of eminent domain, which might result in any part of the Property
being taken by condemnation or conveyed in lieu thereof.  Seller will, promptly
upon receiving any such notice or learning of any Proceeding, give Purchaser
written notice thereof.
 
5.5   Litigation.  To Seller’s Knowledge, other than the HOA Litigation, there
are no claims of any kind or any actions, suits, proceedings, arbitrations or
investigations pending or threatened in any court or before any governmental
agency or instrumentality or arbitration panel or otherwise against, by or
affecting the Seller or the Company, or the Company’s business or condition
(financial or otherwise), or any of the Company’s properties or assets, or which
would prevent the performance of this Agreement or the Other Agreements or any
of the transactions contemplated hereby or thereby, or which declare the same
unlawful or cause the rescission thereof.  The Company has complied with and is
not in default under (and has not been charged or threatened with, and is not
under an investigation with respect to, any charge concerning any violation of
any provision of) any federal, state or local law, regulation, ordinance, rule
or order (whether executive, judicial, legislative or administrative), or any
order, writ, injunction or decree of any court, agency or instrumentality.
Seller will, promptly upon receiving notice of any such Proceeding, give
Purchaser written notice thereof, and Purchaser shall have the right to
terminate this Agreement if Purchaser reasonably determines that such Proceeding
will materially and adversely interfere with the ability of the Seller to
fulfill its obligations under this Agreement.
 
5.6   Liabilities and Taxes.
 
 5.6.1  Tax Matters.
 
               (a)  As used in this Agreement, the term “Code” means the
Internal Revenue Code of 1986, as amended.  The term “Tax” means any federal,
state, local or foreign income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code Sec. 59A), customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.  The term “Tax Return” means any return, declaration, report,
claim for refund, or

 
9
 

information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
                (b)  Except as described on Schedule 5.6.1, the Company has
filed all Tax Returns, or applicable extensions, that it was required to file;
all such Tax Returns were correct and complete in all material respects; all
Taxes owed by the Company (whether or not shown on any Tax Return) have been
paid; to the Knowledge of the Seller, no claim has ever been made by an
authority in a jurisdiction where the Company does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction; and there are no liens on
any of the assets of the Company that arose in connection with any failure (or
alleged failure) to pay any Tax.
 
                (c)  The Company has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
creditor, independent contractor, or other third party, and the Company has
collected and paid all taxes required to have been collected and paid in
connection with any amounts received from any customer or other third party.
 
                (d)  There is no dispute or claim concerning any Tax Liability
of the Company either (i) claimed or raised by any authority in writing, or (ii)
or to Seller’s Knowledge based upon personal contact with any agent of such
authority.  The Seller delivered to Purchaser correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company since December 31, 2008.
 
                (e)  The Company has not waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
 
                (f)  The Company has not made any payments, is not obligated to
make any payments, and is not a party to any agreement that under certain
circumstances could obligate it to make any payments that will not be deductible
under Code Sec. 280G.  The Company has disclosed on its federal income Tax
Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Code Sec. 6661 as to
returns due on or before December 31, 2005, or Code Sec. 6662 as to returns due
after that date.  The Company has no liability for unpaid Taxes because it once
was a member of an affiliated group during any part of any consolidated return
year.
 
5.6.2  The Company has no employees and has never had any employees.
 
5.7   Contracts.
 
                (a)           Except for the Declaration, and except for any
contracts provided to or made available to Purchaser, the Company is not a party
to or bound by, and neither its business nor assets are bound or affected by,
any material written or oral contract,

 
10
 

agreement or commitment (“Contracts”) of any kind whatsoever, including, but not
limited to, any (i) employment agreement; (ii) promotion or advertising
agreement; (iii) bonus, profit sharing, deferred compensation, hospitalization,
retirement, insurance, pension, welfare, stock option or stock purchase plan,
arrangement or agreement or any other plan, arrangement or agreement providing
for employee benefits or for the remuneration, direct or indirect, of its
stockholders, directors, officers or employees; (iv) agreement with any
shareholder, director or officer of the Company; (v) agreement containing
covenants by the Company not to compete in any lines of business or commerce;
(vi) franchise or distributorship agreement; (vii) loan, credit or financing
agreement, including all agreements for any commitments for future loans,
credits or financing; (viii) guarantee; (ix) mortgage or security agreement; or
(x) agreement to purchase raw materials, supplies or services used regularly in
the Company’s business, or to sell the inventory or services provided by the
Company.
 
 (b)           The Company has performed all obligations required to be
performed by it to date under all Contracts and commitments to which it is a
party, and Seller has no knowledge, nor has any reasonable grounds to know, that
any other party is in default (or would be in default on the giving of notice or
the lapse of time or both) under any contract or commitment to which the Company
is a party.
 
 (c)           True and complete copies of all Contracts and commitments to
which the Company is a party or which are otherwise referred to in this
Agreement, including any Schedule or Annex hereto, have been delivered to
Purchaser or made available for Purchaser’s inspection, and there are no
amendments to or modifications of, or significant agreements of the parties
relating to, any such Contract, agreement or commitment which have not been
disclosed to Purchaser, and each such Contract, agreement or commitment is valid
and binding on the parties thereto in accordance with its respective terms,
except as enforceability may be limited by bankruptcy or similar laws. The
Management Agreement presently in effect will be terminated as of the Closing
Date.
 
5.8   Financial Statements.  The Seller has delivered to Purchaser, true and
complete copies of the Seller’s financial statements for the period ending
December 31, 2011 (the “Financial Statements’).  BKD, LLP, Certified Public
Accountants (“BKD”) has performed certain specific agreed upon procedures in
connection with the issuance of the Financial Statements.  The Financial
Statements (a) include in all material respects the results of operations of the
Company for the period covered thereby and the financial condition of the
Company as at the dates thereof on a liquidation basis; and (b) were prepared in
conformity with generally accepted accounting principles applied on a basis
consistent with prior periods.
 
5.9   Foreign Ownership.  Seller will provide at Closing, certificates that
Seller is not a “foreign person” as that term is defined in the U.S. Internal
Revenue Code of 1986, as amended, and the regulations promulgated pursuant
thereto.
 
5.10   Company’s Business.  The Company neither owns, leases (whether as lessor
or lessee) or operates any property other than the Property, and the Company
conducts no business other than its ownership and operation of the Property, and
certain business related to its

 
11
 

previous development and sale of the Lake Forest community which includes the
Property as part of its Development Order of Regional Impact.
 
5.11        Absence of Material Change.  Except as set forth on Schedule 5.11:
 
 (a)           Since December 31, 2011, other than developments in the HOA
Litigation, (i) there has been no material change in the condition (financial or
otherwise), assets, liabilities, business or operations of the Company, other
than non-material changes in the ordinary course of business, none of which
either singly or in the aggregate has been materially adverse; and (ii) there
has been no damage, destruction, loss or other occurrence or development
(whether or not insured against), which either singly or in the aggregate
materially adversely affects (and to Seller’s knowledge there exists no
threatened occurrence or development which is reasonably likely to materially
adversely affect) the assets, liabilities, business or operations of the
Company.
 
 (b)           Since December 31, 2011, the Company has not (i) created or
incurred any liability, commitment or obligation (absolute or contingent),
except unsecured current liabilities incurred for other than money borrowed in
the ordinary course of  business; (ii) mortgaged, pledged or subjected to any
lien or otherwise encumbered any of its assets, tangible or intangible; (iii)
discharged or satisfied any lien, security interest or encumbrance, or paid any
obligation or liability (absolute or contingent), other than current liabilities
due and payable in the ordinary course of business; (iv) waived any rights of
substantial value; cancelled any debts or claims; or terminated or amended, or
suffered the termination or amendment of, any contract, lease, agreement or
license to which the Company is or was a party; (v) made any capital
expenditures or any capital additions or betterments which in the aggregate
exceeded $15,000; (vi) sold or otherwise disposed of any of its assets, tangible
or intangible, except in the ordinary course of business; (vii) declared or made
any other distribution on or in respect of, or directly or indirectly purchased,
retired, redeemed, or otherwise acquired, any of the Company's Percentage
Interests; (viii) paid or agreed to pay, conditionally or otherwise, any bonus,
extra compensation, pension or severance pay to any of the Company’s present or
former stockholders, directors, officers, agents, (ix) renewed, amended, become
bound by or entered into any contract, commitment or transaction other than in
the ordinary course of business; or (x) changed any material accounting practice
followed or employed in preparing the Financial Statements.
 
5.12        Undisclosed Liabilities.
 
 (a)           The Company has no, and the Company’s properties and assets are
not subject to any, liability, commitment, indebtedness or obligation of any
kind whatsoever, whether absolute, accrued, contingent, known or unknown,
matured or unmatured, which is not reflected in the Financial Statements or
shown on Schedule 5.12.
 
 (b)           Schedule 5.12 sets forth a true and complete list of all
Liabilities that are not reflected in the Financial Statements, including a
statement of the amount thereof, if quantifiable.
 
 
12
 
 
5.13        Properties and Assets.  The Company owns and has good and marketable
title to all of the Property, free and clear of any mortgages, security
interests, claims, liens, charges, or encumbrances whatsoever except for the PNC
Mortgage and other Permitted Exceptions.  Exhibit A sets forth a true and
complete legal description of all Real Estate owned of record by the Company.
 
5.14        Environmental Matters.
 
 (a)           As used in this Section 5.14, the term “Hazardous Material” shall
mean any substance, chemical or waste (including, without limitation, asbestos,
polychlorinated biphenyls (PCBs) and petroleum) that is designated or defined
(either by inclusion in a list of materials or by reference to exhibited
characteristics) as hazardous, toxic or dangerous, or as a pollutant or
contaminant, in any federal, state or local law, code or ordinance, now existing
or hereafter in effect, and all rules and regulations promulgated thereunder,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. §§ 9601, et seq., and the
Kentucky Revised Statutes, Chapter 224.
 
 (b)           Except for matters reflected in the Documents, the Company has
duly complied with, and its business, operations, assets, equipment, facilities,
including, without limitation, the Property, are in full compliance with, the
provisions of all federal, state and local environmental, health and safety
laws, codes and ordinances, and all rules and regulations promulgated
thereunder, including, without limitation, all laws and regulations with respect
to reporting releases of Hazardous Materials and the registration, testing and
maintenance of underground storage tanks.
 
 (c)           The Company has been issued, and will maintain, all required
federal, state and local permits, licenses, certificates and approvals relating
to (i) discharges to surface water or ground water; (ii) solid or liquid waste
disposal; (iii) the use, generation, storage, transportation or disposal of
Hazardous Materials; and (iv) other environmental, health or safety matters.  A
true, accurate and complete list of all such permits, licenses, certificates or
approvals is set forth on Schedule 5.14 (“Permits”).
 
 (d)           Except for matters reflected in the Documents, neither the
Company nor Seller has received notice of, or knows of or suspects, any fact(s)
which is reasonably likely to constitute violations(s) of any federal, state or
local environmental, health or safety laws, codes or ordinances, or any rules or
regulations promulgated thereunder, which relate to the use, ownership or
occupancy of any of the Property, and the Company is not in violation of any
material covenants, conditions, easements, rights of way or restrictions
affecting any of the Property or any rights appurtenant thereto.
 
 (e)           Except for matters reflected in the Documents, and except in
accordance with a valid governmental permit, license, certificate or approval
listed on Schedule 5.14, the Company has not emitted, spilled, released,
discharged or threatened release into or upon (i) the air; (ii) the soils or any
improvements located thereon; (iii) the surface water or ground water; or (iv)
the sewer, septic system or waste treatment, storage or disposal
 

 
13
 

system servicing the Property, of any Hazardous Material at or from any of the
Property (any of which is hereafter referred to as a “Hazardous Discharge”).
 
 (f)           To the Seller’s knowledge, here has been no complaint, order,
directive, claim, citation or notice by any governmental authority or any other
Person with respect to (i) spills, releases or discharges to soils or any
improvements located thereon, surface water, ground water or the sewer, septic
system or waste treatment, storage or disposal systems servicing the Property;
(ii) solid or liquid waste disposal; (iii) the use, generation, storage,
transportation or disposal of Hazardous Materials; or (iv) other environmental,
health or safety matters, affecting the Company, any of the Property, any
improvements located thereon or the business conducted thereon (any of which is
hereafter referred to as an “Environmental Complaint”).
 
 (g)           All Hazardous Materials disposed of, treated or stored on or
offsite of any real property owned or operated at any time by the Company have
been disposed of, treated and stored in material compliance with all applicable
laws, codes and ordinances and all rules and regulations promulgated thereunder.
 
 (h)           Except for matters reflected in the Documents, and except for
supplies that are to be used in the ordinary course of the Company’s business
and in full compliance with all applicable laws, codes and ordinances: (i) the
Property is free of all Hazardous Materials and underground storage tanks; (ii)
the Company has not stored, treated or disposed of any Hazardous Materials on,
in or under the Property, or any part thereof, and has not permitted the
Property, or any part thereof, to be used for the storage, treatment or disposal
of Hazardous Materials; and (iii) there has been no storage, treatment, disposal
or release of Hazardous Materials on, in or under the Property at any time by
any Person.
 
5.15        Survival of Representations.  The representations, warranties and
covenants contained in this Section 5 shall survive Closing and the transfer of
title of the Partnership Interests to Purchaser for a period of six (6) years
after the Closing.
 
5.16        Acknowledgement of Purchaser.  Purchaser confirms that no claim for
breach of a representation or warranty made by Seller hereunder shall be made
after the Closing to the extent Purchaser had actual knowledge of such breach or
of any matter giving rise to such breach on or before the Closing Date.
 
6.   PURCHASER’S REPRESENTATIONS AND WARRANTIES.
 
6.1   Authority of Purchaser.  Purchaser represents and warrants that Purchaser
is duly organized and validly existing under the laws of the State of Delaware
and has the full right, power and authority to enter into this Agreement, and,
at Closing, will have the full right, power and authority to consummate the
transactions provided for herein and Purchaser agrees to provide such
certificates, resolutions and other documents as evidence thereof as may be
reasonably requested by Seller and/or its counsel.  Purchaser represents and
warrants to Seller that this Agreement, the Other Agreements and any agreements
and other documents to be executed by Purchaser at Closing pursuant to this
Agreement, when so executed and delivered, are and shall be legal, valid and
binding obligations of Purchaser and enforceable against

 
14
 
 
Purchaser in accordance with their respective terms. The execution and delivery
of this Agreement and the performance of the obligations of Purchaser hereunder
are within its powers and shall have been duly authorized by all necessary
corporate or entity action and no consent of any other person or entity to such
execution, delivery and performance is required.
 
6.2   No Bankruptcy or Receivership.  At no time on or before the Closing Date
shall any of the following have occurred with respect to the Purchaser: (i) the
commencement of a case under Title 11 of the United States Bankruptcy Code, as
now constituted or hereafter amended, or under any other applicable federal or
state bankruptcy law or similar law; (ii) the appointment of a trustee or
receiver of any property interests held by Purchaser; (iii) an assignment for
the benefit of creditors; (iv) an attachment, execution or other judicial
seizure of a substantial property interest; (v) the taking out of, failure to
take, or submission to any action indicating an inability to meet its financial
obligations as they accrue; or (vi) a dissolution or liquidation.
 
6.3   Survival of Representations.  The representations and warranties of
Purchaser set forth in this Section 6 shall survive Closing for a period of six
(6) years after the Closing Date.
 
7.   CLOSING.
 
7.1   Closing Date.  The Closing will be held at the offices of Seller on or
before April 30, 2012 (the “Closing Date”).  The time for the Closing shall be
10:00 A.M., Eastern Time, on the Closing Date.
 
7.2   Conveyances and Deliveries at Closing.  On the Closing Date, the following
documents shall be delivered:
 
 7.2.1  Seller will deliver to Purchaser an affidavit to the effect that (i) to
the best of Seller’s knowledge, there are no parties in, or having any right or
claim to, possession of the Property, and (ii) no improvements or repairs have
been made by, or for the account of or at the instance of, the Company to or on
the Property for which payment in full has not been made or will be made from
Closing proceeds.
 
 7.2.2  Seller will deliver to the Purchaser a duly executed Assignment of
Partnership Interests and any other documents representing the transfer of the
Partnership Interests in a form acceptable to Purchaser.
 
 7.2.3  Seller will deliver, or cause to be delivered to Purchaser: (a) consents
executed by OLF, Inc., OLF II and OCC to the sale and assignment of the
Partnership Interests to Purchaser, (b) waivers executed by OLF, Inc., OLF II
and OCC of any and all provisions of the Joint Venture Agreement which purport
to control, restrict or govern the terms of the assignment and sale of the
Partnership Interests by Seller to Purchaser, or which could be interpreted to
mean that an Event of dissolution has occurred with respect to the Company.
 
 7.2.4  Seller will deliver to Purchaser such duly executed and acknowledged
verified certificates, affidavits, consents and other documents respecting the
power and authority to perform the obligations hereunder and as to the due
authorization thereof by appropriate Seller proceedings and as to the authority
of persons acting for Seller.
 

 
15
 
 
 7.2.5  Seller will deliver a certificate of the Secretary of OLF, Inc., dated
the Closing Date, in form and substance reasonably satisfactory to Purchaser, as
to: (i) amendments to the Joint Venture Agreement of the Company since a
specified date; (ii) resolutions of the joint venturers of the Company
authorizing the execution and performance of this Agreement, the Other
Agreements and the transactions contemplated herein; and (iv) incumbency and
signatures of the officers of the Seller and the joint venturers executing this
Agreement and any Other Agreements.
 
 7.2.6  Seller will deliver an executed affidavit satisfying the requirements of
the foreign investors real property tax act (“FIRPTA”).
 
 7.2.7  Seller will deliver a certificate of Seller representing that all
warranties and representations made in Section 5 of this Agreement are true and
correct in all material respects as of the Closing Date. Purchaser shall deliver
a certificate of Purchaser representing that all warranties and representations
made in Section 6 of this Agreement are true and correct as of the Closing Date.
 
 7.2.8  Seller shall deliver possession of the Property, including, without
limitation, the originals of all Contracts.
 
 7.2.9  Seller shall terminate the Services Contract currently in effect between
Seller and the Management Company.  A new Services Agreement (as described in
Section 11.1 hereof) shall become effective as of the Closing Date.
 
 7.2.10    Intentionally Omitted.
 
 7.2.11    Seller shall deliver such other documents and instruments as may be
required to accommodate the transactions contemplated in this Agreement.
 
 7.2.12    Intentionally Omitted.
 
 7.2.13    Purchaser shall deliver a certificate of good standing of Purchaser
issued as of a date within ten (10) days before the Closing Date by the Delaware
Secretary of State.
 
 7.2.14    Purchaser shall deliver a Certificate of the Purchaser, dated the
Closing Date, in form and substance reasonably satisfactory to Seller as to (i)
resolutions of the managers and members of the Purchaser authorizing the
execution and performance of this Agreement, the Other Agreements and the
transactions contemplated herein; and (ii) incumbency and signatures of the
officers of the Purchaser executing this Agreement and any Other Agreements.
 
7.3   Closing Adjustments and Prorations.
 
 7.3.1  At Closing, Purchaser shall assume and pay when due:
 
    (a)  Real and personal property ad valorem taxes and any special assessments
upon the Property.
 

 
16
 
 
            (b)  Utility charges payable by the Company, including water and
sewer charges.
 
            (c)  Expenses under the Contracts.
 
            (d)  All other expenses of operating or owning the Property.
 
            (e)  All other Assumed Liabilities.
 
 7.3.2  If the actual amount of real and personal property taxes, expenses, or
utility charges is not known as of the Closing Date because bills for the period
in question have not been issued, the amounts assumed at the Closing will be
based on the most current and accurate billing information available. Should
such amounts for the period in question prove to be inaccurate upon receipt of
the actual assessments or bills for the Property, Purchaser shall be responsible
for such corrected amount.
 
8.   CASUALTY AND CONDEMNATION.
 
8.1   Risk of Loss.  Until the purchase of the Partnership Interests has been
consummated on the Closing Date, all risk of loss of, or damage to, or
destruction of, the Property (whether by fire, flood, tornado or other casualty,
or by the exercise of the power of eminent domain, or otherwise) shall belong to
and be borne by Seller.  Seller shall promptly notify Purchaser in the event
that it becomes aware or receives any notice of any damage to or destruction of
the Property.
 
8.2   Condemnation.  If prior to the Closing Date all of the Property is taken
by condemnation or eminent domain, this Agreement will be automatically
terminated, and thereupon this Agreement will be null and void and of no further
force or effect, and neither Purchaser nor Seller will have any further rights,
duties, liabilities and obligations to the other by reason thereof.  Seller
shall promptly notify Purchaser in the event Seller becomes aware or receives
notice of any pending or threatened condemnation of any portion of the
Property.  If prior to the Closing Date Seller receives notice that less than
all of the Property will be taken by condemnation or eminent domain, if, in
Seller’s reasonable judgment, the value of the Property shall be materially and
adversely affected, then Seller shall so notify Purchaser and Purchaser may, at
its option, terminate this Agreement, and thereupon this Agreement will be null
and void and of no further force or effect and neither Purchaser nor Seller will
have any further rights, duties, liabilities and obligations to the other by
reason thereof, except as to such obligations which expressly survive.  If this
Agreement is not terminated, Purchaser will accept title to the Property subject
to the taking, in which event, at the Closing, the proceeds of the award or
payment will be retained by the Company and transferred by Seller to Purchaser
and any moneys theretofore received by Seller in connection with such taking
will be credited to Purchaser.
 
9.   BROKERS.  Purchaser represents and warrants that there is no broker, finder
or agent who is entitled to any commission or fee in connection with this
transaction, and Purchaser agrees to indemnify Seller and the Company against
any claims of, and liabilities to, any person or entity claiming through
Purchaser, or as a result of any dealing with Purchaser, or any agreement with
Purchaser, for brokerage commissions, finder’s fees or other remuneration
arising from this Agreement or the transactions contemplated by this
Agreement.  Seller

 
17
 

represents and warrants that there is no broker finder or agent who is entitled
to any commission or fee in connection with this transaction, and Seller agrees
to indemnify Purchaser and the Company against any claims of, and liabilities
to, any person or entity claiming through Seller, or as a result of any dealing
with Seller, or any agreement with Seller, for brokerage commissions, finder’s
fees or other remuneration arising from this Agreement or the transactions
contemplated by this Agreement.
 
10.   DEFAULT AND INDEMNITY.
 
10.1        Seller’s Default.  If the sale and purchase of the Partnership
Interests contemplated by this Agreement is not consummated on account of a
Seller’s default hereunder, at Purchaser’s option Purchaser shall have the right
to seek specific performance of this Agreement.  Provided, however in the event
that Seller wrongfully opposes, hinders or delays Purchaser’s attempt to obtain
specific performance, Seller shall reimburse Purchaser for all costs actually
incurred by Purchaser in connection with its inspections of the Company,
Documents and the Property, including but not limited to environmental reports,
surveys, engineering reports, and appraisals, up to an amount not to exceed
Fifty Thousand Dollars ($50,000.00).
 
10.2        Purchaser’s Default.  If the sale and purchase of the Partnership
Interests contemplated by this Agreement is not consummated because of
Purchaser’s default, failure or refusal to perform hereunder, Seller shall be
entitled to any and all remedies at law or in equity.
 
10.3        Indemnities.
 
10.3.1  If and only if the Closing occurs, Seller shall indemnify, defend and
hold Purchaser and the Company harmless from and against, and shall pay to the
Purchaser and the Company the full amount of any losses, claims, damages,
judgments, fines, penalties, settlement amounts, payments of amounts demanded,
and attorney’s fees and Litigation Costs incurred in connection with a
Proceeding (collectively “Losses”), arising out of or resulting from any or all
of the following: (i) breach of, or any inaccuracy in, any representation or any
warranty of Seller hereunder; (ii) any liabilities, losses, costs or expenses of
Seller arising out of or related to the operation or ownership of the Company
and/or the Property prior to the Closing Date, other than Assumed Liabilities;
(iii) the actions, conduct and/or omissions of the employees, officers,
directors, agents or representatives of the Seller prior to the Closing Date;
(iv) any liabilities of the Seller existing, occurring or arising prior to the
Closing Date except for the Assumed Liabilities; (v) any undisclosed
liabilities, contracts or commitments of the Seller, including, without
limitation, any commitments to existing or former customers, contractors,
suppliers or other persons; and (vi) breach of any covenant or agreement by the
Seller contained in this Agreement or in any of the Other Agreements.  For
purposes of this Section 10.3, liabilities and other matters are “undisclosed”
if they are not fully and specifically described in this Agreement or in a
Schedule to this Agreement.
 
10.3.2  If and only if the Closing occurs, Purchaser and the Company, jointly
and severally, shall indemnify and hold Seller harmless from and against any
Losses which arise out of, or result from any or all of the following: (i)
breach of, or any inaccuracy in, any representation or warranty of Purchaser
hereunder; (ii) any liabilities, losses, costs or expenses arising out of or
related to the operation or ownership of the Company and/or the Property on or

 
18
 

after the Closing Date; (iii) amounts accruing for periods under the Contracts
subsequent to the Closing Date; (iv) claims due to, arising out of, or relating
to injuries which were sustained after the Closing as a result of the operation,
use, condition and/or upkeep of the Property after the Closing; (v) the actions,
conduct and/or omissions of the employees or agents of Purchaser and/or Company
after the Closing; and (vi) any Assumed Liabilities.
 
10.3.3     Upon the occurrence of any event for which the Purchaser or the
Company is entitled to indemnification under this Agreement, they shall have all
the rights and remedies in law and/or equity available to them.  Without
limiting the foregoing, the Seller agrees to promptly pay, upon receipt of
notice from the Purchaser or the Company the amounts which the Seller may owe to
the Purchaser or the Company from time to time by reason of the provisions of
this Agreement.  Should Seller fail or refuse to pay any such amounts promptly
after the request of the Purchaser or the Company, then Purchaser may, at its
election, offset any amounts due and owing against the Purchase Price.
 
10.3.4  The provisions of this Section 10.3 shall expressly survive the Closing
Date and the transfer of the Partnership Interests for a period of six (6)
years.
 
11.   SPECIAL CONDITIONS TO CLOSING.  Seller and Purchaser each hereby agree
that as a condition precedent to Purchaser’s obligation to close under this
Agreement, Purchaser will, execute and deliver a management and development
services agreement for the Property acceptable to Purchaser in its sole
discretion (the “New Services Agreement”) pursuant to which an affiliate of
Purchaser shall, from and after the Closing Date, be appointed as the exclusive
manager and developer for the Property.  The New Services Agreement shall have a
term which shall commence on the Closing Date.  All other terms and conditions
of the New Services Agreement shall be as set forth therein.
 
12.   TIME OF ESSENCE.  Time shall be of the essence of this Agreement.
 
13.   GOVERNING LAW.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Delaware.
 
14.   NOTICES.  Any notices, requests or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand, by nationally recognized courier which maintains a record of receipt and
delivery (such as Federal Express or UPS), by confirmed facsimile, or by United
States registered or certified mail, return receipt requested, postage prepaid
and addressed to each party at its address as set forth below:
 
To Seller/Liquidating
Trustee:                Robert H. Rice, Sr.
2200 River Bluff Road
Louisville, Kentucky 40207
Facsimile: (502) 333-0792

 
19
 

To Purchaser:      Bellemeade Development, LLC
600 N. Hurstbourne Parkway, Suite 300
Louisville, Kentucky 40222
Attention:  Brian F. Lavin, President
Facsimile:  (502) 426-4994


With a copy to:    Rosann Tafel, Esq.
600 N. Hurstbourne Parkway, Suite 300
Louisville, Kentucky 40222
Facsimile:  (502) 426-4994


Any such notice, request or other communication shall be considered given or
delivered, as the case may be, on the date of hand or facsimile delivery, on the
first (1st) business day following deposit with a national overnight courier or
on the third (3rd) business day following deposit in the United States mail as
provided above.  Rejection or other refusal to accept or inability to deliver
because of changed address of which no notice was given shall be deemed to be
receipt of the notice, request or other communication.  By giving at least five
(5) days prior written notice thereof, any party may from time to time at any
time change its mailing address hereunder.
 
15.   ENTIRE AGREEMENT: MODIFICATION.  Except as expressly provided herein, this
Agreement supersedes all prior discussions and agreements between Seller and
Purchaser with respect to the Partnership Interests and the Property and
contains the sole and entire understanding between Seller and Purchaser with
respect to the Partnership Interests and the Property.  This Agreement cannot be
modified or amended in any respect except by a written instrument executed by or
on behalf of each of the parties to this Agreement.
 
16.   EXHIBITS.  Each and every exhibit or schedule referred to or otherwise
mentioned in this Agreement is attached to this Agreement and is and shall be
construed to be made a part of this Agreement by such reference, in the same
manner and with the same effect as if each exhibit and schedule were set forth
in full and at length every time it is referred to or otherwise mentioned.
 
17.   CAPTIONS.  All captions, heading, Section, Subsection, Paragraph and
Subparagraph numbers and letters and other reference numbers or letters are
solely for the purpose of facilitating reference to this Agreement and win not
supplement, limit or otherwise vary in any respect the text of this Agreement.
 
18.   REFERENCES.  All references to Sections, Subsections, Paragraphs or
Subparagraphs will be deemed to refer to the appropriate Section, Subsection,
Paragraph or Subparagraph of this Agreement.  Unless otherwise specified in this
Agreement, the terms “herein”, “hereof”, “hereunder” and other terms of like or
similar import, will be deemed to refer to this Agreement as a whole, and not to
any particular Section, Subsection, Paragraph or Subparagraph hereof.  Words of
any gender used in this Agreement will be held and construed to include any
other gender, and words of a singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise.
 

 
20
 

19.   COUNTERPARTS.  This Agreement may be executed in several counterparts,
each of which will constitute an original and all of which together shall
constitute one and the same instrument.  Furthermore, this Agreement may be
executed by facsimile or PDF with original signatures following by mail.
 
20.   WAIVER.  Any condition or right of termination, cancellation or rescission
granted by this Agreement to Purchaser or Seller may be waived by such party.
 
21.   ASSIGNMENT.  Neither this Agreement nor the rights, duties, interests and
obligations of Seller hereunder may be assigned by Seller without the prior
written consent of Purchaser.  Purchaser may not assign this Agreement without
Seller’s prior written consent, except that Seller’s consent shall not be
required if such assignment is to an affiliate of Purchaser.
 
22.   SUCCESSORS AND ASSIGNS.  This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns (if permitted hereunder).
 
23.   DATE FOR PERFORMANCE.  If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
will be automatically extended through the close of business on the next
regularly scheduled business day.
 
24.   SEVERABILITY.  In the event any provision or portion of this Agreement is
held by any court of competent jurisdiction to be invalid or unenforceable, such
holding will not affect the remainder hereof, and the remaining provisions shall
continue in full force and effect at the same extent as would have been the case
had such invalid or unenforceable provision or portion never been a part hereof.
 
25.   LEGAL FEES AND COSTS TO PREVAILING PARTY.  In any litigation between the
parties regarding this Agreement, the losing party shall pay to the prevailing
party all Litigation Costs incurred by the prevailing party.  A party shall be
considered the prevailing party if (i) it initiated the litigation and
substantially obtains the relief it sought, either through a judgment or through
the losing party’s voluntary action before any arbitration (after it is
scheduled), trial or judgment; (ii) the other party withdraws its action without
substantially obtaining the relief it sought; or (iii) it did not initiate the
litigation and judgment is entered for either party, but without substantially
granting the relief sought.
 
26.   AUTHORITY.  The undersigned officers of Seller and Purchaser hereby
represent, covenant and warrant that all actions necessary by their respective
boards of directors, directors, shareholders and partners will have been
obtained and that they will have been specifically authorized to enter into this
Agreement prior to the Closing Date and that no additional action will be
necessary by them in order to make this Agreement legally binding upon them in
all respects.
 
27.   CONFIDENTIALITY.  Prior to Closing, neither Purchaser nor Seller will
disclose the existence of the proposed transaction except to its employees,
directors, officers,
 

 
21
 

agents, representatives, attorneys, lenders, accountants and/or advisors
(“Seller Representatives”) as is necessary in connection with the transaction,
and/or to others as required by law, court order or governmental agency.
 


[REMAINDER OF PAGE BLANK—SIGNATURES APPEAR ON NEXT PAGE]
 

 
22
 

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Agreement.
 
“SELLER”
 
“PURCHASER”
     
NTS MORTGAGE INCOME FUND,
 
BELLEMEADE DEVELOPMENT, LLC,
a Delaware limited corporation
 
a Delaware limited liability company
           
By:
  /s/ Brian F. Lavin  
By:
  /s/ J.D. Nichols  
Name:
  Brian F. Lavin    
Name:
J.D. Nichols
 
Title:
  President    
Title:
Manager





23

 